 


114 HRES 511 IH: Expressing support for designation of the third Tuesday in November as “National Entrepreneurs’ Day”.
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS
1st Session
H. RES. 511 
IN THE HOUSE OF REPRESENTATIVES 
 
November 3, 2015 
Mr. Chabot (for himself, Mr. Peters, Mr. Hardy, Mr. Kind, Ms. Velázquez, Mr. Hanna, Mr. Curbelo of Florida, Mr. Bost, Mr. Joyce, Mr. Knight, Mr. Luetkemeyer, Mr. Marino, Mr. Renacci, Mr. Kelly of Mississippi, Mr. Smith of Texas, Mrs. Brooks of Indiana, Mrs. Blackburn, Mr. Cramer, Mr. Buchanan, Mrs. Black, Mr. McCaul, Mr. Gibson, Mr. King of Iowa, Mr. Conaway, Mr. Hensarling, Mrs. Radewagen, Mr. Brat, Ms. Brownley of California, Mr. Hastings, Mr. Cartwright, Mr. Larsen of Washington, Mr. Honda, Mr. Takai, Ms. Judy Chu of California, Mrs. Lawrence, Mr. Moulton, Ms. DelBene, Ms. Kuster, Ms. Jackson Lee, Mr. Ryan of Ohio, Mr. Tonko, Ms. Tsongas, Mr. Vargas, Ms. Hahn, Mrs. Davis of California, Ms. Meng, and Ms. Adams) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for designation of the third Tuesday in November as National Entrepreneurs’ Day. 
 
 
Whereas since the founding of the United States, innovation, creativity, industriousness, and entrepreneurship have formed the economic fiber of the United States; Whereas entrepreneurs have long been vital to the economic growth of the United States by advancing innovation, improving productivity, and creating jobs; 
Whereas the willingness of entrepreneurs to assume risk has resulted in unparalleled contributions to the development of the United States; Whereas entrepreneur-led innovation has built and continues to sustain a critical United States competitive advantage; 
Whereas more than 400,000 new businesses were created in the United States in 2013; Whereas research shows that businesses 5 years or younger were responsible for nearly every net new job in the economy of the United States between 1982 and 2011; 
Whereas entrepreneurs and the businesses created by entrepreneurs accounted for the creation of nearly 2,300,000 jobs in 2013; Whereas despite economic instability, over 50 percent of the United States population believes good opportunities exist for starting businesses and in 2014 entrepreneurship rose to its highest level in 16 years, indicating that entrepreneurial spirit remains strong in the United States; 
Whereas collaboration and cooperation among a broad coalition of organizations, including nonprofit entrepreneurial incubators, angel investors, venture capitalists, crowd-funding initiatives, and other early-stage investors, catalyze entrepreneurial ventures; Whereas the Federal Government must continue to promote entrepreneurship in all communities by ensuring that entrepreneurs find the necessary resources to pursue their ideas; 
Whereas support for entrepreneurs, including firms managed and owned by women and minorities, strengthens the overall economy of the United States; Whereas entrepreneurial literacy skills serve as one of the 21st-century content areas critical to success in communities and workplaces; 
Whereas 54 percent of young people (ages 18–34) in the United States envision starting a business or have already started one; Whereas positive outcomes for youth who participate in entrepreneurship education programs include improved academic performance, increased critical thinking skills, and heightened occupational aspirations; 
Whereas to maintain the position of the United States as a world economic leader, government, entrepreneurs, institutions of higher education, and businesses of all sizes must be united in a comprehensive effort to welcome and cultivate entrepreneurial activities in the United States; Whereas entrepreneurs face significant barriers that the Federal Government must work to reduce so that all entrepreneurs in the United States have a chance at success; 
Whereas entrepreneurship is the best offense for economic progress and the finest defense against the status quo for the United States; and Whereas the third Tuesday in November would be an appropriate date to designate as National Entrepreneurs’ Day: Now, therefore, be it 
 
That the House of Representatives— (1)supports the designation of National Entrepreneurs’ Day; 
(2)recognizes the considerable contributions of entrepreneurs to the United States; and (3)honors those entrepreneurs who ignite innovation and inspire the next generation. 
 
